10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ISATU VILLE, CASE NO. Cl7~054SJLR
Plaintiff, ' ORDER GRANTING l\/IOTION
V_ 4 FOR SUl\/[l\/IARY IUDGMENT
FIRST CHOICE IN HOME CARE,
Defendant.

 

 

I. INTRODUCTION
Before the court is Defendant First Choice ln-Home Care’s (“First Choice”)
motion for summary judgment (MSJ (Dl<t. # 31).) Plaintiff lsatu Ville opposes the
motion (See Resp. (Dkt. # 43).) Ms. Ville Was represented by counsel at one point, but
is now proceeding pro se. (See l\/lot. to Withdraw (Dkt. # 22); Order (Dkt. # 24).) The
court has examined the motion, the relevant portions of the record, and the applicable
//

//

ORDER - 1

 

 

 

 

10

11

12

13

14

15

16

17

18-

19

20

21

22

 

 

laW. Being hilly advised,1 the court GRANTS First Choice’s motion and DISMISSES
this case With prejudice for the reasons set forth beloW.
n.`BACKGRoUND

Ms. Ville Was employed by First Choice as a homecare aide from November 3,
2015, to July 25, 2016. (Compl.. (Dkt. # 5) at 2; Answer (Dkt. # 10)1111 3-4.) Ms. Ville
served as a homecare aide for a number of different clients While employed by First
Choice. (See Compl., EX. 1 (Dl<:t. # 5-1) at 20-27.) A standard WorkWeek for First
Choice employees is Sunday through Saturday. (Lord Decl. (Dkt. # 33) 11 1.) When an

employee Worl<s more than 40 hours in a Standard Worl<Weel<, that employee is paid

overtime Wages at time and one-half for each hour over 40 hours. (Id.) First Choice

“mal<es every effort to mitigate overtime hours” because it cannot bill Medicaid through
the Washington State Department of Social and Health Services for overtime Wages. (Id.
1111 2, 4.) ln other Words, First Choice is “100% responsible for covering the cost of the
half time pay received by the employee Worl<ing overtime.” (Id. 11 4.) First Choice
requires that its employees first receive authorization before Worl<ing overtime (Id. 11 2.)
However, a homecare aide Who Works unauthorized overtime is still entitled to Wages at
time and one-half. (Ia’.)

v From Sunday, July 17, 2016, through Friday, July 22, 2016, l\/[s. Ville Worked 39

hours. (Bigby Decl. (Dl<t. # 32)11 1, Ex. 1 at l-S.) The parties disagree about Whether

 

1 The parties do not request oral argument on the motion (see MSJ at 1; Resp. at 1), and
the court determines that oral argument Would not be helpful to its disposition of the motion, see
Local Rules W.D. Wash. LCR 7(b)(4).

ORDER - 2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Ms. Ville Was originally scheduled to Worl< for client N.H. on Saturday, July 23, 2018.
(See 6/15/2018 Letter (Dkt. # 28) at 9 (letter from Ms. Ville explaining that she Was
Worl<ing her “regular shift” on July 23, 2016); Gaviglio Decl. (Dkt. # 34) 1111 1-3 (First
Choice explaining that Ms. Ville no longer Worl<ed a Saturday shift for NVH.).) Both
parties agree, however, that on July 22, 2016, Brenda Jacl<son, a Senior Direct Care
Supervisor at First Choice, called Ms. Ville and instructed her to not Work for N.H. on
July 23, 2016. (See Gaviglio Decl. 11 3; Bigby Decl. 11 4, Ex. 4 (“Ville Dep.”) at 33:11-21;
Compl. at 2-3.)

At 9:23 a.m. on July 23, 2016,'Ange1 Gaviglio, a Direct Care Supervisor With First

Choice, received a phone call from John Clark, a First Choice caregiver Who Was at

N.H.’s residence and Who Was scheduled to Work With N.H. from 8:00 a.rn. to 1:00 p.m.

that day. (Gaviglio Decl. 114; Lord Decl. 11 3.) Mr. Clarl< informed l\/ls. Gaviglio that Ms.

Ville had arrived at N.H.’s residence at 8:00 a.rn. intending to complete a Work shift
(Gaviglio Decl.11 4; see also Bigby Decl., Ex. 1 at 1 ; Compl. at 3.) Ms. Gaviglio
immediately called Ms. Ville on her cell phone to instruct her to leave the premises, but
the call Went to voicernail. (Gaviglio Decl. 11 4.) Ms. Gaviglio eventually reached l\/ls.
Ville on N.H.’s home phone shortly before 10:00 a.m., and instructed her to leave the
premises. ([d. 11 5.) Ms. Ville responded that she Would not leave unless the directive
Was put in Writing. (Id. ; Compl. at 3; Ville Dep. at 36:3-18.) Ms. Gaviglio called Ms.
Ville back shortly after 10:00 a.m., and instructed her that, if she did not leave N.H.’s
residence, then Ms. Gaviglio Would call the police. (Gaviglio Decl. 11 6.) At 10:30 a.m.,

Ms. Jacl<son called l\/Is. Ville and directed her to leave to N.H.’s horne. (Id. 11 7.) Ms.

ORDER - 3

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Ville again refused. (Id.) At 10:36 a.m., Ms. Gaviglio called the police and requested
assistance in removing Ms. Ville from N.H’s premises (Id.; Compl. at 3.) At 11:44
a.m., Ms. Gaviglio received confirmation from the police that Ms. Ville had been
removed. (Gaviglio Decl. 11 7; Bigby Decl., Ex. 1 at 1.)

On July 25, 2016, Ms. Ville met With Ms. Gaviglio, Ms. Jackson, and T.J. Ford,
First Choice’s Director of Human Resources. (Gaviglio Decl. 11 8 ; Compl. at 4.) First
Choice claims that it entered this meeting intending to retain Ms. Ville, in part because
there is a shortage of eligible homecare aides in Washington. (Lord Decl. 11 6.) However,
according to First Choice, at the meeting Ms. Ville refused to take responsibility for her
July 23, 2016, actions and represented that she Would continue to disregard company
directives (Gaviglio Decl. 11 8.) Ms., Ville states that, at the meeting, she refused to sign
a “Warning for insubordination” and “paperwork about having sole responsibility of (sic)
the police being contacted.” (Compl. at 4.) Ms. Ville’s employment Was terminated after
this meeting (Bigby Decl. 11 2, Ex. 2 (“'Termination Letter”).) First Choice’s termination
letter states that Ms. Ville Was fired as a “result of insubordination and refusing to abide
by First Choice ln-Home Care’s policies and procedures..” ([d.)

Ms. Ville filed a complaint With the EEOC, Which Was dismissed on l\/larch 16,
2017, after the EEOC determined that it Was “unable to conclude that the information
obtained establishes violations of the statutes.” (Compl., Ex. 1 at 1.) Ms. Ville filed the
present case on April 10, 2017 , alleging employment discrimination based on race, sex,
color, and national origin, as Well as retaliation (See Dl<t.; Compl. at 2.; see also Ville

Dep. at 24:13-17.) Ms. Ville is a black female Who Was born in Sierra Leone. (Compl. at

ORDER - 4

 

 

 

10
11
12
13
14
15
16
17
is
' 19
20
21

22

 

 

4.) Ms. Ville argues in part that Mr. Clark, who is a white American male, was allowed
to work overtime hours for N.H. while Ms. Ville was denied this opportunity (See Resp.
at 5.) First Choice explains that l\/lr. Clark was N.H.’s primary caregiver, which is a role
“based on'the length of time the caregiver has been assigned to the client, the caregiver’s
ability to provide task training to other assigned caregivers, and the number of monthly
hours the caregiver is providing to that client.” (Lord Decl. 11 3.) l\/lr. Clark worked with
N.H. from December 2014 until October 2017, when N.H. passed away. (Id.) As N.H.’s
primary caregiver, l\/lr. Clark was given the majority of N.H.’s caregiver hours and
overtime hours when necessary, though he still needed permission from a Direct Care
Supervisor before working overtime. (id.; MSJ at 8.)

On August 1, 2018, First Choice filed this motion for summary judgment on all of
l\/ls. Ville’s allegations, claiming that, as a matter of law, Ms. Ville cannot prove that First
Choice discriminated or retaliated against her. (See l\/ISJ at 6.) Ms. Ville responded on
September 7, 2018. (See Resp.) The court now addresses the motion.

III. ANALYSIS
A. Summary Judgment Standard

Summary judgment is appropriate if the evidence, when viewed in the light most
favorable to the nonmoving party, demonstrates “that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of lawi” Fed. R. Civ.
P. 56(a); see Celorex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Galen v. Cly. OfL.A.,
477 F.3d 652, 658 (9th Cir. 2007). The moving party bears theinitial burden of showing

there is no genuine issue of material fact and that he or she is entitled to prevail as a

ORDER - 5

 

 

 

10
ll
12
13
14
15
16
17
18
19
20

21

22

 

 

matter of law. Celotex, 477 U.S. at 323. lf the moving party meets his or her burden,
then the nonmoving party “must make a showing sufficient to establish a genuine dispute
of material fact regarding the existence of the essential elements of his case that he must
prove at trial” in order to withstand summary judgment Galen, 477 F.3d at 658. A fact
is “material” if it might affect the outcome of the case. Anderson v. Liberzy Lobby, Inc.,
477 U.Sn 242, 248 (1986). A factual dispute is “‘genuine’ only if there is sufficient
evidence for a reasonable fact finder to find for the non-moving party.” Far Out Prods.,
Inc. v. Oskar, 247 F.3d 986, 992 (9th Cir. 2001) (citing Anderson, 477 U.S. at 248-49).

ln determining whether the fact-finder could reasonably find in the nonmoving
party’s favor, “the court must draw all reasonable inferences in favor of the nonmoving
party, and it may not make credibility determinations or weigh the evidence.” Reeves v. v
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). Nevertheless, the
nonmoving party “must do more than simply show that there is some metaphysical doubt
as to the material facts . . . . Where the record taken as a whole could not lead a rational
trier of fact to find for the nonmoving paity, there is no genuine issue for trial.” Scott v.
Harris, 550 U.S. 372, 380 (2007) (internal quotation marks omitted) (quoting Matsushim
Elec. ]ncz’us. Co. v. Zem'th Rczdio Corp,, 475 U.S. 574, 586-87 (1986)).

The court may only consider admissible evidence when ruling on a motion for
summary judgment Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773-75 (9th Cir. 2002).
“Conclusory allegations unsupported by factual data cannot defeat summary judgment.”

Rz'vera v. Nat’l R.R. Passenger Corp., 331 F.3d 1074, 1078 (9th Cir. 2003).

//

ORDER - 6

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

B. Discrimination_

l\/ls. Ville alleges four kinds of discrimination: (1) disparate treatment based on
race; (2) disparate treatment based on color; (3) disparate treatment based on national
origin; (4) and disparate treatment based on sex. (See Compl. at 2 ; see also Ville Dep. at
24:13-17.) Under Title Vll of the Civil Rights Act of 1964, it is unlawful for an
employer to “discharge any individual, or otherwise to discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s race, color, religion, sex, or national oiigin.”
42 U.S.,C. § 2000e-2(a). Similarly, under.the Washington Law Against Discrimination
(“WLAD”), it is an unfair practice for an employer to discharge or discriminate against
any person in compensation or in other terms or conditions of employment because of
“sex . . . -, race, creed, color, [or1 national origin.” RCW 49.60.180(2)-(3).

Courts use the burden-shifting analysis set forth in McDonnell Douglas Corp. v.
Green, 411 U.S. 7 92, 802-04 (1973), to analyze discrimination claims under Title VII and
WLAD. See Cornwell v. Electra Cent. Creclit Unz`on, 439 F.3d 1018, 1028 (9th Cir.
2006); Kouame v. DAL Glol)al Servs., 292 F. Supp. 3d 1154, 1160 (W.D. Wash. 2018)
(citing Hz'll v. BCTI Income thcl-I, 23 P.3d 440, 445-46 (Wash. 2001)). The McDonnell
Douglas analysis has three components McDonnell Douglas, 411 U.S. at 802-04. First,
the plaintiff must present a prima facie case of discrimination lcl. at 802. Second, if the '
plaintiff succeeds in presenting a prima facie case, there is rebuttable presumption of

discrimination and the burden shifts to the employer to produce a legitimate,

nondiscriminatory reason for the adverse employment action. Robinson v. Pierce Cly.,

ORDER - 7

 

 

 

l 10
ll
12
13
14
15
16
17
18
19
20
21

22

 

539 F. Supp. 2d 1316, 1326 (W.D. Wash. 2008) (citing McDonnell Douglas, 411 U.S. at
802). And third, if the employer presents a legitimate, nondiscriminatory reason for the
adverse action, the burden shifts back to the plaintiff to show that the employer’s reason
is merely pretext for unlawful discrimination See McDonnell Douglas, 411 U.S. at 804.

A plaintiffs burden at this stage is one of “production, not persuasion,” which
may be proved through direct or circumstantial evidence Sorivener v. Clark Coll., 334
P.3d 541, 545 (Wash. 2014); Cornwell, 439 at 1030. Summary judgment is not
appropriate in discrimination cases “if, based on the evidence in the record, a reasonable
jury could conclude by a preponderance of the evidence that the defendant undertook the
challenged employment action because of the plaintiff s” membership in a statutorily
protected class. Scrivener, 334 P.3d at 545; Cornwell, 439 F.3d at 1028. But where “the
plaintiff has produced no evidence from which a reasonable jury could infer that an
employer’s decision was motivated by an intent to discriminate, summary judgment is
entirely proper.” Kuyper v. State, 904 P.2d 793, 797 (Wash. Ct. App. 1995).

l. Prima Facie Discrirnination Case

Under the first McDonnel Douglas component, l\/ls. Ville must present a prima l
facie case of discrimination 411 U.S. at 802. To do so, Ms., Ville must prove that:
(1) she belongs to a protected class of persons; (2) she performed her job satisfactorily,
was qualified, and met the legitimate expectations of her employer; (3) she suffered an
adverse employment action; and (4) First Choice treated her differently than a similarly
situated employee who does not belong to the same protected class. See Cornwell, 439

F.3d at 1028; Flowers v. Crouch-Walker Corp., 552 P.2d 1277, 1282-83 (7th Cir. 1977);

 

ORDER - 8

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Coghlan vq Am. Seafoods Co. LLC, 413 F.3d 1090, 1093-94 (9th Cir. 2005). The inquiry
is similar for all of l\/ls. Ville’s employment discrimination claims See Cornwell, 439
F.3d at 1028; see also Lask v. Sem'or Servs., No. C12-0733MJP, 2013 WL 2634946, at
*5-7 (W.D. Wash. June 12, 2013) (analyzing plaintiffs sex discrimination, race
discrimination, and national origin claims under the standard articulated in Cornwell).
The degree of proof required to establish a prima facie case is “minimal and does not
even need to rise to the level of a preponderance of evidence.” Villz'arimo v. .Aloha Island
Az'r, Inc‘, 281 F.3d 1054, 1062 (9th Cir. 2002) (citation omitted). Despite this low burden
of proof, Ms. Ville’s discrimination claims all fail because she cannot establish the
second element of a prima facie case.

Both parties agree that Ms. Ville was terminated after she repeatedly ignored First
Choice’s instructions not to work a shift at N.H.’s residence on July 23, 2016. Because
l\/ls Ville ignored these instructions, First Choice had to call the police to remove her
from N.H.’s home. First Choice actually intended to retain Ms. Ville after this incident
(See Lord Decl. 11 6.) Ultimately, however, First Choice fired Ms. Ville because she
refused to-acknowledge that she had violated company policy, and she represented that
she would continue to disregard company directives (]cl.)

l\/ls. Ville has not presented any opposing evidence Rather, without contradicting
First Choice’s recitation of the facts, l\/ls. Ville repeatedly claims that she “did nothing
wrong,” (see Resp. at 2, 4), and that it is her “right” to ignore First Choice’s instructions
if they are not provided in writing (see id. at 11; see also Ville Dep. at 36:15-24 (“l have

a right to demand that [First Choice put instructions in writing]. lt is my right, if you hire

ORDER - 9

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

me with a reason, you need a reason to tell me to leave. And l have the right to ask you
to put it in writing. . . . lt is the law, and l know 1 have that right”)m) Nor has Ms. Ville
provided evidence that she was performing her job satisfactorily, such as a performance
review. (See generally Dkt.) Although Ms. Ville provides a note from N.H.’s mother,
the note only explains the schedule of N.H.’s homecare aides and that N.H.’s mother did
not want First Choice to send the police to her home. (See 3/1/18 Letter (Dkt # 25) at 6.)
The note says nothing about Ms. Ville’s job performance (See id.) l\/loreover, at the
time she was fired, l\/ls. Ville had only worked with First Choice for eight months (See
Lord Decl. 11 8.) This is too short a tenure to bolster Ms. Ville’s claim that she was
performing her job satisfactorily Cf. Koaame, 292 F. Supp. 3d at 1161 (discussing that
an employee’s nine-year tenure with a company is proof of satisfactory j ob performance
for purposes of proving a prima facie case).

ln total, the court finds that there is no genuine dispute of material fact that Ms.
Ville was not performing her job adequately and that her actions fall below the
“legitimate expectations of the employer.” See Walz`a v. Potter, No. C09-1188JLR, 2013
WL 392647, at *3 (W.D. Wash. Jan. 30, 2013). Ms. Ville has therefore failed to prove a
prima facie case of discrimination, and First Choice entitled to summary judgment2
//

//

 

2 Because Ms. Ville failed to establish the second element of a prima facie case of
employment disciimination, the court does not reach First Choice’s argument that Ms. Ville was
not treated differently than a similarly situated employee who does not belong to the same
protected class (Mot. at 8; Resp. at 4-5.)

ORDER - 10

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

2. Legitimate, Nondiscriminatorv Reasons for Termination

Even if Ms. Ville could establish a prima facie case of discrimination, her claims
would still fail because First Choice has come forward with more than enough evidence
to establish a “legitimate, nondiscriminatory reason” for her termination that l\/ls. Ville
has not shown is pretext Comwell, 439 at 1028; see infra § III.B.3. Specifically, First
Choice presented evidence that Ms. Ville was terminated as a “result of insubordination
and refusing to abide by First Choice ln-Home Care’s policies and procedures.”
(Termination Letter; see also Gaviglio Decl.11 8; Lord Decl. 11 6.) First Choice’s stated
reasons are legitimate nondiscriminatory reasons for dismissing an employee See
Bradley v. Harcourt, Brace & Co,, 104 F.3d 267, 270 (9th Cir. 1996) (listing “inadequate
work performance” and “behavior not in accordance with customary business practices”
as legitimate nondiscriminatory reasons for dismissing an employee). The court finds
that First Choice has met its burden of producing a legitimate nondiscriminatory reason
for dismissing Ms. Ville.

3- Br_@t€_Xt

The burden therefore shifts back to l\/ls. Ville to present sufficient evidence to
create a genuine dispute of material fact that (1) First Choice’s stated reasons for
discharge are merely a pretext for discrimination, or (2) that although First Choice’s
stated reasons are legitimate discrimination nevertheless was a “substantial factor”
motivating First Choice. See Scrivener, 334 P.3d at 546. l\/ls. Ville does not need to
prove that First Choice’s sole motivation was discriminatory, but rather that

discrimination was a substantial factor in her dismissal Icl. l\/ls. Ville can meet this

ORDER -11

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

burden through either direct or circumstantial evidence Icl. at 545. Here, however, l\/ls.
Ville has not provided any evidence that race, color, national origin, or sex played a
substantial factor in her dismissal

First, she has not presented any direct evidence of First Choice’s discriminatory
intent, such as a First Choice manager or supervisor making negative comments about her
membership in a protected class See Koaame, 292 F. Supp. 3d at 1162. Likewise, she
has not provided evidence of a company policy to withhold overtime hours to a protected
class that she belongs to. Ia'.

ln contrast First Choice compiled statistical evidence to show that it does not
discriminate against its employees in granting overtime hours lt is well established that
statistics can be useful in employment discrimination cases, in part because large
statistical disparities can help establish apattem or practice of discrimination, or enable
the court to draw an inference of pretext See Penk v. Or. State Bd. of Hz'gher Edac., 816
P.2d 458, 462-63 (9th Cir. 1987) (citations omitted). Here, First Choice had 726
employees in King County, Washington during Ms. Ville’s eight-month tenure with the
company (Lord Decl. 11 7, Ex. 1 (Dkt. # 33-1).) Of those employees, 14% were
unspecified as to race or gender; 7 0% were female; 14% were male; 33% were African
American; and 29% were Caucasian. (lcl.) Around one-third of First Choice’s
employees received overtime hours during this time period. (Id.) Of the employees that
received overtime, 20% were unspecified as to race or gender; 63% were female; 16%
were male; 22% were African American; and 36% were Caucasian. (Icl.) Only 8% of the l

employees who received overtime were Caucasian males (lcl.) Although the court notes

ORDER - 12

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

that there is some statistical disparity between First Choice’s general employee
demographics and the demographics of the employees that receive overtime, the court
does not find that this disparity is “significant or actionable.” See Penk, 816 P.2d at 464;
see also Inz"l thl. ofTearnsters v, Unitecl States, 431 U.S. 324, 337 (1977) (finding that
statistical evidence bolstered a prima facie case of discrimination where, in a company
with over 6000 employees, 83% of the African American employees held lower paying
jobs, whereas only 39% of nonminority employees held these jobs). l\/loreover, the
ultimate burden of persuasion remains on Ms. Ville to establish pretext, see Martz'nez v.
Oaklancl Scavenger Co., 680 F. Supp. 1377, 1394 CN.D. Cal. 1987) (citing Teamsters,_
431U.S. at 336), and she has not attempted to refute First Choice’s statistics or offer a
different narrative (see generally Resp.). The court fmds that these statistics do not
reveal that Ms. Ville’s termination was simply pretext for unlawful discrimination
Lacki`ng direct evidence, the court looks to circumstantial evidence l\/ls. Ville,
however, has not presented any (See generally Dkt.) At most, Ms. Ville offers the
conclusory remark: “l believe Defendant discriminated against me due to race (black)[,]
African national origin (Sierra Leone)[,] sex (female)[.]” (Resp. at 8 (nonconforming
capitalization altered).) Ms. Ville does not support this statement with any evidence
(See generally Resp.; Dkt) l\/loreover, l\/ls. Ville’s claim is belied by the fact that First
Choice intended to retain her after the incident, firing her only after Ms. Ville represented
that she would continue to disregard company policies and directives ln other words,
Ms. Ville’s claim is precisely the type of conclusory allegation “unsupported by factual

data [that] cannot defeat summary judgment.” Rivera, 331 F.3d at 1078.

ORDER - 13

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

ln sum, Ms. Ville has not presented sufficient evidence to create a genuine issue of
material fact that First Choice’s articulated reason for her termination-insubordination
and refusing to abide by First Choice ln-l-lome Care’s policies and procedures_was
pretextual or that discrimination was a substantial motivating factor in her termination

The court therefore GRANTS summary judgment to First Choice on this claim.

C. Retaliation

To establish a prima facie case of retaliation, a plaintiff must show that (l) she
was engaged in a protected activity; (2) she was subjected to an adverse employment
action; and (3) there is a causal connection between the protected activity and the adverse
action Loclis v. Corl)is Holclings, Inc., 292 P.3d 779, 786 (Wash. Ct. App. 2013); Walia,
2013 WL 392647, at *5 (citing Vasqaez v. Czy. ofL.A., 349 F.3d 634, 646 (9th
Cir.2003)). “lf a plaintiff is able to establish a prima facie case the burden shifts to the
employer to provide a legitimate non-retaliatory explanation for the employment action.”
Walia, 2013 WL 392647, at *5 (citing Bergene v. Salt River Agric. Improvernent &
Power Dist., 272 F.3d 1136, 1141 (9th Cir.2001))., If the employer satisfies its burden,
the burden shifts back to the employee to show that the employer’S explanation is merely
a pretext for unlawful retaliation Icl.

Pursuant to WLAD, there are two statutorily protected activities in the context of
retaliation: (1) when an employee opposes practices forbidden by WLAD; or (2) when
an employee files a charge testifies, or assists in a proceeding See RCW 49.60.210(1).
Under federal law, retaliation is unlawful when an “employee has filed any complaint or

instituted” a proceeding 29 U.S.C. § 215(a)(3). The only protected activity that Ms.

ORDER - 14

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Ville has alleged is the filing of her EEOC complaint which the EEOC dismissed on
March 16_., 2017 , after it was “unable to conclude that the information obtained
establishes violations of the statutes.” (See Compl., Ex. 1 at 1.) Ms. Ville, however, did
not file this complaint until after she was dismissed by First Choice. Therefore, Ms. Ville
cannot prove the third element of a prima facie case that “there is a causal connection
between the protected activity and the adverse action.” See Lodis, 292 P.3d at 786.

l\/loreover, even assuming that Ms. Ville can establish a prima facie case of
retaliation, l\/ls. Ville’s claim still does not survive summary judgment For the reasons
explained above First Choice has provided a legitimate nondiscriminatory reason for
firing Ms. Ville-_she repeatedly refused to follow First Choice’s policies and procedures "
and represented that she would continue to disregard company directives in the future-
and Ms. Ville has not provided sufficient evidence to raise a genuine dispute of material
fact regarding pretext See supra § lll.B.2-.3. The court therefore GRANTS summary
judgment to First Choice on this claim.

IV. CONCLUSION
For the foregoing reasons, the court GRANTS First Choice’s motion for summary

judgment (Dkt. # 31) and DISMISSES this case with prejudice

-3‘\ ,
Dated this g day of October, 2018. ® ’Q\W

JAMEs WRoBART

 

United S tes District Judge

ORDER - 15

 

 

 

